Citation Nr: 1118151	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-29 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for residuals of a broken second toe on the right foot, claimed as a right foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to July 1971, including service in the Republic of Vietnam (RVN) from July 21, 1970 to July 20, 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In February 2009, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing conducted at the Columbia, South Carolina RO.  A copy of the hearing transcript has been associated with the claims file.

This case was previously before the Board in September 2009 and was remanded for additional development.  The RO has complied with the remand directives.  


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD, in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th edition (DSM-IV).  

2.  The Veteran does not have a diagnosis of a right foot disorder that is etiologically related to his period of active service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The criteria for service connection for a right foot disorder have not been met.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in April 2007, October 2007, and May 2008 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded a VA examination in August 2010.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection claims

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

PTSD

The Veteran alleges that he has PTSD that was caused by stressors during active duty service in Vietnam.  Although the Veteran's stressors were verified, the preponderance of the probative evidence (i.e., factually informed, medically qualified, and fully articulated) shows the Veteran does not have PTSD in accordance with the DSM-IV.  Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the competent and probative medical evidence of record is against a finding that the Veteran has PTSD and the claim will be denied.  

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304.  In particular, the diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner. See 38 C.F.R. § 4.125(a).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the evidence establishes that the Veteran engaged in combat and the claimed stressor is related to combat, the Veteran's lay testimony alone is sufficient to establish the occurrence of the alleged stressor when the allegation is consistent with the facts and circumstances of his service.  Id.  

The Veteran served in Vietnam from June 1970 to July 1971.  His service treatment records are negative for any diagnosis of PTSD or other psychiatric disorder.  

The Veteran was first referred to treatment for mental health after expressing feeling of depression in 2003.  The Veteran was treated for PTSD with a GAF score of 70; however, there was no verified stressor.  A mental health treatment record from September 2006 shows continued treatment for PTSD and dysthmia and a GAF score of 55 was assigned.  At this evaluation, the Veteran reported that he experienced symptoms of tearfulness, difficulty sleeping, and an exaggerated startle response.  He stated that he saw a dead body on the side of the road and this triggered memories of dead bodies on the side of the road during his service in Vietnam.  The Veteran's post-service treatment records contain many additional counseling records pertaining to PTSD.  

In September 2009, the Board remanded this claim to verify the Veteran's stressors and schedule a VA examination.  In July 2010, the U.S. Army and Joint Services Records Research Center (JSRRC) confirmed the Veteran's stressors.  

The Veteran underwent a VA examination in August 2010.  The examiner reviewed the Veteran's claims file in its entirety, took a complete history from the Veteran, and performed a mental status examination.  The examiner opined that the Veteran presented with a diagnosis of anxiety disorder, not otherwise specified, that is not as least as likely as not due to the Veteran's service in Vietnam.  

In support of this opinion, the examiner stated that the Veteran had difficulty relating specific events that happened in Vietnam or distress specifically relating to those events.  The examiner noted that the Veteran's report of rockets coming "almost 24 hours a day" is not consistent with the record.  Additionally, the examiner opined that his presentation around 2003 with a GAF score of 70 is not consistent with his statements that he has been experiencing significant problems since discharge from service.  The examiner concluded that the Veteran does not have a diagnosis of PTSD, in accordance with the DSM-IV.  

As the evidence shows that the Veteran's stressors have been verified, the claim hinges on whether there is evidence of a medical diagnosis of PTSD, in accordance with DSM-IV that is based on the Veteran's corroborated in-service stressor.  The Board will deny the claim on the basis that the preponderance of the competent and probative evidence of record does not show that the Veteran has a clinical diagnosis of PTSD in accordance with DSM-IV.  

After reviewing the record, the Board finds the August 2010 VA examiner's opinion to be of greater probative value than the diagnoses within the Veteran's treatment records.  In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The August 2010 report is probative medical evidence on the issue of whether the Veteran has met the criteria for a clinical diagnosis of PTSD because the VA examiner was "informed of the relevant facts" concerning the Veteran's claimed PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The August 2010 VA examiner evaluated the Veteran for PTSD, and specifically ruled out such a diagnosis.  After providing a thorough background of the Veteran's mental and medical history, with specific reference to the DSM-IV criteria, the examiner reasoned that the Veteran's report of symptoms and history was inconsistent with the evidence of record.  Moreover, the examiner diagnosed the Veteran with an anxiety disorder, pursuant to the DSM-IV, that was not related to his period of service.  

The Board has carefully considered the treating records that the Veteran has a diagnosis of PTSD.  However, the diagnoses within the treating records are not supported by any data with reference to the diagnostic criteria that are detailed in the August 2010 VA report.  Instead, the August 2010 VA examination appears to be the only time medical inquiry was undertaken with a view towards ascertaining whether the Veteran has the disorder he claims.  

Additionally, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Veteran has a diagnosis of an anxiety disorder, as noted in the August 2010 VA examination.  However, the examiner opined that his anxiety disorder is not due to his period of service.  

As to the Veteran's contention that he has PTSD as a result of his military service in Vietnam, his opinion is not persuasive.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran is competent to testify as to his symptomology and his recollection of events, and the Board finds his statements to be credible.  However, the Veteran is not qualified to make a medical diagnosis of PTSD, in that he lacks the training and medical knowledge for such an opinion to be persuasive.  To the extent that the Veteran is competent to report symptoms and in-service events, his report has been investigated by competent medical authority which found that his subjective reports do not support a diagnosis of PTSD.  Jandreau, supra.  Because the VA examiner's opinion is more probative that the Veteran's statements and the treatment records, the Veteran's claim for service connection for a psychiatric disorder, including PTSD and an anxiety disorder, is denied.  

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, because the preponderance of the evidence is against the claim, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Right foot disorder

The Veteran contends that he has a right foot disorder that was caused by an injury incurred during service.  After a review of the evidence, the Board finds that there is no competent evidence of current diagnosis of a foot disorder.  Accordingly, the preponderance of the evidence is against the claim and the claim is denied.  

Service treatment records dated in February 1970 indicate that the Veteran dropped a 150 pound tow bar on his right foot during service.  He was treated for minimal swelling and tenderness on palpation and weight.  No fracture of dislocation was noted on x-ray.  The Veteran was given a profile of light duty in March 1970.  The Veteran's separation examination in July 1971 shows a normal clinical evaluation for the Veteran's feet.  

The Veteran contends that he has arthritis in his second toe of the right foot, as residuals of the injury incurred during service.  However, despite consistent medical treatment for other disorders, there are no records of a current diagnosis or treatment of arthritis of the second toe on the right foot.  There is a March 2005 record of the Veteran experiencing pain in his right foot due to a radiculopathy of the right S1.  He reported to the doctor that he injured himself and he has pain that radiates down the right leg, down the posterior aspect of the calf, and through the heel and bottom of the foot.  Pain in the second toe was not reported.   

It is a fundamental principle of the law that in order to obtain service connection for a disorder, the claimant must have the disability in question.  By "disability" is generally meant "an impairment in earnings capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (citing with approval VA's definition of "disability" in 38 C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 3.306(b)); Felden v. West, 11 Vet. App. 427, 431 (1998); see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (a "disability" is a disease, injury, or other physical or mental defect.").  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The medical evidence does not demonstrate that the Veteran has a diagnosis of arthritis or other disorder of the second toe of the right foot.  

At the February 2009 Board hearing, the Veteran testified that x-rays were taken of his foot that showed a fracture and arthritis.  However, a November 2009 record from the VA found no radiographs or other records regarding the right toes.  

As discussed above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board has carefully considered the Veteran's reports of a right foot disorder.  The Board finds the Veteran competent to testify as to his symptoms and finds his testimony credible.  However, as the medical evidence does not support a current diagnosis of a foot or toe disorder, including arthritis, and there is no evidence of an etiological relationship between any foot disorder and the Veteran's injury in service, service connection must be denied.    
 

(CONTINUED ON THE NEXT PAGE)





ORDER

Service connection for PTSD is denied. 

Service connection for a right foot disorder is denied.  



______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


